Citation Nr: 0902969	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a skin rash, to include lichen planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to January 
1964 and from September 1965 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  The veteran submitted a notice of 
disagreement with this denial in October 2006 and perfected 
his appeal in April 2007.

The veteran was scheduled for a Board Central Office hearing 
in November 2007, but he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. 
§ 20.704(d) (2008).


FINDING OF FACT

There is no medical evidence showing that the veteran has a 
skin rash, to include lichen planus, which is a proximate 
result of medical care furnished by VA.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a skin rash, to include 
lichen planus, is denied.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the February 
2006 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Notice letters dated in March 2006 and April 2006 informed 
the veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded a VA medical examination in March 
2006 to obtain an opinion as to whether his skin rash was the 
result of treatment at a VA medical center (VAMC).  Further 
examination or opinion is not needed on the § 1151 claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
treatment at a VAMC.  This is discussed in more detail 
below.  



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran contends that his skin rash, to include lichen 
planus, was misdiagnosed while he was receiving treatment at 
a VAMC.  He alleges that this misdiagnosis, to include 
prescribed medications, caused him to receive improper 
treatment and extended his recovery time.

In December 2004, the veteran sought treatment for his skin 
condition at the VAMC.  He complained of a rash covering his 
entire body which began in approximately September 2004.  The 
examining physician noted a generalized rash, to include the 
groin area and scalp.  Following a thorough examination, the 
physician noted that the veteran's rash was suspicious for 
pityriasis rosea and the groin rash was typical of tinea 
cruris.  The veteran was prescribed Meclizine and topical 
Lamisil.  See VAMC treatment record, December 14, 2006.  The 
veteran was seen again in January 2005, where it was noted 
that he continued to suffer from a rash, but with some 
improvement.  The physician noted that the groin rash had 
changed and was more consistent with post-inflammatory 
hyperpigmentation.  The rash on the veteran's back was noted 
to be much better and the veteran's feet were normal.  See 
VAMC treatment record, January 19, 2005.

Following his January 2005 treatment at the VAMC, the veteran 
sought private dermatological treatment for his skin 
condition.  In April 2005, the veteran was seen at W.R.D., PC 
for his rash.  Physical examination revealed dark brown/gray 
papules in the bilateral axillary regions, measuring between 
two and three millimeters.  Similar lesions were noted around 
the circumferential neck, over the bilateral inguinal folds, 
over the gluteal cleft and over the left occipital scalp.  He 
had multiple lesions directly over the lumbar spine, which 
were more erythematous.  Over the forearms he had multiple 
scaly, erythematous papules, confluent to plaques in the 
bilateral antecubital spaces.  The differential diagnosis was 
folliculitis versus eczema versus drug eruption versus 
leukocytoclastic vasculitis.  See private treatment record, 
W.R.D., PC, April 18, 2005.  The veteran was also afforded a 
punch biopsy at the time of his initial treatment in April 
2005.  The resulting pathology report found the veteran to 
have lichen planus.  He was started on a course of new 
medication.  See private treatment record, W.R.D., PC, April 
27, 2005.  The veteran received treatment through December 
2005, with substantial improvement of his lichen planus. 

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2006.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The amended law requires that the claimed 
additional disability be "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were again amended.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004).  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.  The Board 
notes that the RO had an opportunity to consider the above 
provisions that were codified at 38 C.F.R. § 3.361 in the 
January 2007 statement of the case.  There is no prejudice in 
the Board also considering the new regulation. 

The veteran contends that his skin rash, to include lichen 
planus, was misdiagnosed while he was receiving treatment at 
a VA Medical Center (VAMC).  He alleges that this 
misdiagnosis, to include prescribed medications, caused him 
to receive improper treatment and extended his recovery time.  
Therefore, he believes that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151.

The only evidence in support of the veteran's claim are his 
own assertions that his skin rash is related to medications 
and misdiagnosis provided to him by the VAMC.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his skin rash.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The Board concedes that the veteran has suffered 
from a skin rash.

The veteran was afforded a VA skin examination in March 2006.  
Examination of the veteran's skin showed multiple scattered, 
violaceous, small macules measuring two to three millimeters 
but all of these appeared to represent resolving lesions.  He 
had lesions on the scalp, the mid-back, the groin area and 
above the gluteal cleft.  No lesions were noted on the arms, 
legs, face, neck or hands.  The examiner opined that 
approximately five percent of the veteran's body was 
affected.  The veteran was diagnosed with lichen planus.  He 
was treated for this condition with Soriatane and Elidel and 
symptomatic treatment with Hydroxyzine for itching.  See VA 
examination report, March 20, 2006.

The VA examiner found that it was less likely than not that 
the VA care rendered to the veteran was inappropriate, 
negligent, represented lack of proper skill or judgment or 
other instance of fault on the part of VA.  In support of 
this statement, the examiner noted the veteran first 
presented with symptoms in December 2004.  He had some 
improvement when he was seen in January 2005.  The diagnosis 
of lichen planus was made in April 2005.  There was no 
evidence that the approximate four month time period between 
December 2004 and April 2005 increased the veteran's 
disability due to the condition, given that the records 
indicate the veteran was improving considerably from 
presentation.  Lichen planus was noted to be an uncommon 
condition and many such dermatological conditions are not 
diagnosed immediately when seen in primary care.  The natural 
history for lichen planus is improvement over a period of 
time and the veteran is exhibiting this.  No additional 
disability due to VA care was identified.  Id.

The VA examiner concluded that everything was handled as to 
the standard of care and no evidence was found of any 
wrongdoing.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.361 (2008).  While the Board certainly 
empathizes with the veteran's continued frustration with his 
skin rash, after a thorough review of the evidence, in 
particular the reviewing physician's opinion, it is 
established that the procedures followed by the VAMC 
regarding the veteran's skin treatment were reasonable and 
were consistent with the appropriate degree of care required.  
See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for a skin rash, to include 
lichen planus.  Accordingly, the veteran's claim fails and 
must be denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a skin rash, to include lichen planus, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


